This is an appeal on questions of law from a judgment of the Common Pleas Court of Franklin County in which it was held that the State Racing Commission, after a hearing, had authority to adopt certain rules, regulations and conditions under which horse racing shall be conducted in this state pursuant to the provisions of the Horse Racing Act (Sections 1079-1 to 1079-15, General Code).
The trial court found that the State Racing Commission has the power, under the Horse Racing Act, to regulate parimutuel wagering; that the rules appealed from represent a reasonable and lawful exercise of the powers of the commission; that the rules are valid; and that the order of the State Racing Commission in adopting rules Nos. 50, 212, 273, 299 and 300 is affirmed.
We have been furnished a copy of the well considered opinion of the judge of the of the trial court in which he discusses all the determinative issues raised. We have carefully examined the entire record and considered questions raised in the briefs of counsel and are in accord with the judgment and the reasons assigned by the trial court. We do not deem it necessary to write an extended opinion.
In our opinion the judgment is correct and it is hereby affirmed.
Judgment affirmed.
HORNBECK, P. J., WISEMAN and MILLER, JJ., concur. *Page 471